970 So. 2d 922 (2007)
STATE of Florida, Appellant,
v.
Kelvin L. DUNN, Appellee.
No. 1D07-0299.
District Court of Appeal of Florida, First District.
December 31, 2007.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellant.
Nancy A. Daniels, Public Defender, and David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellee.
PER CURIAM.
Because the trial court failed to make any written or oral findings to support the downward departure sentence, the sentence is REVERSED and the case is REMANDED to the trial court for resentencing. If the trial court wishes to depart downward from the lowest permissible sentence indicated on the Criminal Punishment Code scoresheet, under section 921.00265(2), Florida Statutes, it must announce on the record a valid reason for so doing. State v. Carlson, 911 So. 2d 234 (Fla. 2d DCA 2005); State v. Marshall, 869 So. 2d 754 (Fla. 5th DCA 2004).
BARFIELD, WOLF, and HAWKES, JJ., concur.